Citation Nr: 0723183	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-31 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart condition for 
purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran's widow



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied service connection for 
the cause of the veteran's death and denied entitlement to 
dependency and indemnity compensation (DIC) benefits. 

In a March 2006 rating decision, the RO granted service 
connection for cause of death and established basic 
eligibility to Dependents' Educational Assistance from 
January 13, 2005.  Therefore, the only issue currently before 
the Board is entitlement to accrued benefits for by reason of 
service connection for a heart condition.

The appellant attended a videoconference hearing before the 
undersigned in March 2007.  A transcript of this hearing is 
associated with the claims file.


FINDING OF FACT

The veteran did not have a claim for, or entitlement to, any 
VA benefit, pending at the time of his death; and there was 
no existent decision awarding benefits for a heart condition. 


CONCLUSION OF LAW

The payment of accrued benefits based on service connection 
for a heart condition is not warranted.  38 U.S.C.A. § 5121 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.5, 3.1000 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

An accrued benefits claim is decided on the basis of evidence 
of record at the time of the veteran's death.  Thus, notice 
or assistance would not enable a claimant to substantiate the 
claim after the veteran's death.  The VCAA is not applicable 
to appeals involving the distribution of benefits, as opposed 
to actual entitlement to the benefit.  Sims v. Nicholson, 19 
Vet. App. 453 (2006).  As will be discussed below, a claim 
for accrued benefits is a claim for distribution of benefits 
that were payable at the time of a veteran's death.  Such a 
claim accordingly involves the distribution of an existing 
benefit, and not entitlement to a new benefit.  The VCAA 
would, therefore, be inapplicable. 

Analysis

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file or 
constructively of record at the time of his death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000 (2006).  A claim for 
such benefits must be filed within one year of the veteran's 
death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also, Zevalkink v. Brown, 102 F. 3d 1236 
(Fed. Cir. 1996) (a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated. 38 C.F.R. § 
3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d); see also, 38 C.F.R. §§ 20.1103, 20.1104. 

Careful review of the record showed that the veteran did not 
have a pending claim with VA when he died, nor has the 
appellant argued or testified otherwise.  There was no 
existing decision awarding benefits for a heart condition.  
Thus the appellant has not met the threshold legal criteria 
for establishing entitlement to accrued benefits.  The appeal 
must be denied because of the absence of legal merit.  This 
is a case in which the law is dispositive, and the appeal 
must therefore be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

The Board notes the appellant's contentions at her March 2007 
videoconference hearing that her husband should have been 
awarded service connection for a heart condition.  The 
appellant essentially claims that the RO's March 1977 rating 
decision contained clear and unmistakable error (CUE).  
However, the Federal Circuit has held that claims for CUE 
cannot be raised by a survivor on an accrued basis.  The 
Federal Circuit noted that governing regulations distinguish 
between disability compensation, which is generally payable 
only to veterans, and death and pension benefits, payable to 
survivors.  The Federal Circuit found that the provisions 
allowing for accrued benefits create a narrowly limited 
exception to the general rule that a veteran's claim for 
benefits does not survive the veteran.

The Federal Circuit, however, rejected the argument that 
accrued benefits claims were in fact a mechanism by which 
survivors could step into the shoes of the veteran and pursue 
the veteran's claim as to CUE.  To the contrary, noted the 
Federal Circuit, there is nothing in the statute establishing 
CUE remedies that provide for another person, even a 
survivor, to seek correction of a decision on a veteran's 
claim.  The Federal Circuit specifically pointed out that a 
CUE claim, as stipulated by statute, is a request made by the 
claimant for revision of a prior decision.  "Thus, by express 
terms of the statute, a survivor has no standing to request 
review of a decision affecting disability benefits of a 
veteran on the ground of CUE; the survivor is not the 
disability benefits claimant."  Haines v. West, 154 F.3rd 
1298, 1301 (Fed. Cir. 1998).

Accordingly, the appellant in this case cannot bring a claim 
for CUE, inasmuch as the right to bring that particular claim 
died with the veteran. 

Therefore the appellant lacks standing to pursue a claim of 
CUE in the prior disability compensation claim of the veteran 
because there was no CUE claim pending at the time of the 
veteran's death. Id.

Based on the foregoing, the Board finds that the appellant's 
claim for entitlement to accrued benefits based on CUE in a 
March 1997 RO decision is without merit.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, supra. 


ORDER

Entitlement to service connection for a heart condition for 
purposes of accrued benefits is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


